Citation Nr: 0433238	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
recurrent lumbosacral strain.

2.  Entitlement to service connection for bilateral lower 
extremity Dupuytren's nodules (claimed as nodules in feet), 
including as secondary to Agent Orange Exposure.

3.  Entitlement to service connection for bilateral upper 
extremity Dupuytren's nodules (claimed as nodules in hands), 
including as secondary to Agent Orange exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hip pain.




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1981, and October 1982 to December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The most recent supplemental statement of the case 
(SSOC) is from the Boise, Idaho, RO.

The issues of an increased evaluation for lumbosacral strain, 
and service connection for Dupuytren's contractures, 
including nodules of the hands and feet, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In January 1994, the RO denied a service connection claim 
for bilateral hip pain, and no appeal was initiated. 

2.  The evidence added to the record since the January 1994 
rating decision is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The January 1994 decision denying service connection for 
bilateral hip pain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has not been received since the 
January 1994 decision and the claim of service connection for 
bilateral hip pain is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are examined before addressing the 
substantive appeal.

The RO did not treat the bilateral hip issue as a new and 
material claim.  Instead, the RO decided the case on the 
merits after assessing recent evidence submitted from the 
Boise VA medical facility.  Though the veteran did not 
receive notification of the new and material evidence 
requirements in the typical letter format, he received notice 
of the necessary elements of service connection in August 
2001.  Additionally, a June 2003 statement of the case (SOC) 
and a January 2004 SSOC contained comprehensive notice of new 
and material claims in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

These notices also indicated which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  
Additionally, VA generally requested that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b).  

The specific notices in the SOC and SSOC concerning new and 
material evidence were issued after the October 2002 rating 
decision.  Though Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefit, a 
notice error of this kind may be non-prejudicial to a 
claimant.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis.  
Thus, it is appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially because an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, any defect with respect to the timing of the VCAA 
notice requirement is harmless error.  Although the notice 
provided to the veteran in the June 2003 SOC was not given 
prior to the first AOJ adjudication of the claim, after 
providing notice, the AOJ readjudicated the case and provided 
a January 2004 SSOC to the veteran.  The claimant has been 
presented with opportunities to submit evidence and argument 
in support of his claim, and to respond to VA notices.

Next, VA assisted the veteran in obtaining evidence necessary 
to substantiate the claim, 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c), particularly as it requested VA examinations in 
September 2003 and June 2004.  These examinations generated 
evidence concerning the veteran's service connection claim 
for a bilateral hip disability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Particularly, the evidence sought by 
the RO showed the veteran had no current disability, and as 
described herein, there is no justification to reopen the 
service connection claim.  

For all of these reasons, VA has fulfilled its duties under 
VCAA.


I.  Facts

Of record is a February 1993 VA examination (performed two 
months post-discharge) that did not find a hip disability.  
In January 1994, the RO denied a service connection claim for 
bilateral hip pain also because service medical records 
contained an x-ray revealing normal hips.  The veteran did 
not appeal the rating decision.

In June 2001, the veteran filed various claims, and 
referenced continued pain in his hips.  In the October 2002 
rating decision, the RO continued the denial of the service 
connection claim for a bilateral hip disability. 

An orthopedic examination at the Boise VA Outpatient Clinic 
in January 2000 noted a normal range of motion for the left 
hip, and bone scans were within normal limits.

At a September 2003 VA examination, the veteran complained 
that pain radiated to his left buttock, and then anterior 
thigh, and then calf to the back of the heel, with occasional 
tingling of the lateral four toes.  The veteran stated that 
these symptoms constituted his service connection claim for a 
hip disability.

At a June 2004 VA examination, the examiner noted that the 
veteran's medical history revealed he had never had hip pain 
separate from his lumbar pain.  Rather, it was always that 
the lumbar pain radiated to the buttock and thigh.  After a 
physical examination of the hip, the examiner stated that no 
abnormality of the hip was found.  The pain described as hip 
pain was more likely than not lumbar pain radiating to the 
left buttock and thigh.  


II.  Application of legal standards

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, the medical evidence of record does not 
contain a diagnosis of a hip disorder, which is one of the 
missing elements of service connection from the previous 
denial.  Rather, the hip pain experienced by the veteran has 
been diagnosed as related to the service-connected lumbar 
spine disability, and the finding of no current hip 
disability replicates the evidence of record for the initial 
1994 denial of the claim.  As such, there is no evidence 
justifying reopening the service connection claim for a 
bilateral hip disability.  




ORDER

As new and material evidence has not been received, the 
service connection claim for a bilateral hip disability is 
not reopened, and the appeal is denied.



REMAND

Additional evidentiary development is necessary for 
evaluation of the veteran's remaining claims. 

Increased evaluation for the spine

The record contains varying assessments of the veteran's low 
back disability.  For example, in December 1999 the veteran 
sought treatment from orthopedics, primarily for the hip, 
complaining of debilitating low back pain that radiates over 
the left SI joint area and down the back of the left leg to 
the foot.  A March 1999 CT at the Boise VAMC found 
degenerative changes at L3-4, L4-5, and L5-S1, with minor 
diffuse disc bulging, and no neural impingement.  A July 2000 
MRI shows no significant neural impingement.  

At a September 2002 VA examination, the veteran stated that 
his back hurt everyday.  Coughing and sneezing slightly 
increased pain to the left side of the back, and some pain 
radiated down the left extremity daily, but not constantly.  
He had slight numbness.  The examiner noted that the 
veteran's lumbar spine with degenerative joint disease 
facets, required further assessment for degenerative disc 
disease.  An x-ray revealed flattening of the normal lumbar 
lordosis, and the vertebral body heights and intervertebral 
disc spaces were well maintained.  

At a September 2003 VA examination the veteran stated his 
back hurt more than at the previous assessment.  Pain 
radiated to the left buttock and then anterior thigh and then 
calf to back of heel with occasional tingling of lateral four 
toes.  The examiner stated that the lumbosacral spine with x-
ray (referring to the September 2002 x-ray) was within normal 
limits, and without degenerative joint disease with back pain 
and left lower extremity symptomatology.  The veteran did not 
keep an appointment for electrodiagnostic studies to rule out 
lumbar radiculopathy.

The veteran articulated in a January 2004 letter that he 
wanted to attend electrodiagnostic studies, but that he had 
not understood at the time it related to his appeal, and that 
he had attempted to change the appointment.

In June 2004, a VA examiner reviewed the veteran's medical 
history, and offered an opinion to resolve any conflict 
between various scanned images of the veteran's spine 
disability such that the veteran had lumbar DJD and as likely 
as not disc disease with radiculitis.  Also, more likely than 
not, the pain described as hip pain was lumbar pain radiating 
to the left buttock and thigh.  

Additionally at this examination, the veteran stated that 
after getting a degree in Social Work, he gave up working 
after two years because it got to be too much for him.  

Because of the diagnosis concerning disc disease and 
radiculitis, the veteran should be assessed for the criteria 
in 38 C.F.R. § 4.71a, which includes a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, or under the General Rating Formula Diseases and 
Injuries of the Spine with any associated objective 
neurologic abnormalities rated separately under the 
appropriate diagnostic code.  

The veteran should be afforded a VA examination to consider 
incapacitating episodes, as well as any manifestations of 
neurologic abnormalities.  

Service connection for Dupuytren's nodules of the feet and 
hands (claimed as nodules in the feet and hands)

The veteran's service medical records indicate that in June 
1987, he had mild tenderness on the lateral dorsum of the 
left foot navicular bone.  A 1988 x-ray of the right thumb 
showed post-traumatic changes in the distal aspect of the 
first metacarpal, with soft tissue swelling seen overlying 
the first metacarpophalangeal joint.  In October 1990 he had 
a callous on the ball of his left foot, and a notation refers 
to a plantar wart, both of which appeared to cause a 
soreness.  

In October 2000, the veteran had a rheumatology consult at 
the Boise VAMC, which noted palmar contractures of the hands 
and feet areas.  The examiner noted the left hand had 
nodulosis appearing over the tendon sheath on the volar 
aspect, and a tightening of the sheath on both feet.  The 
examiner stated that the veteran had diabetes, "which you 
would think about for the Dupuytren's."  The Board finds 
that the record raises the issue of service connection for 
diabetes mellitus.  Further, in light of the examiner's 
statement, the issue of service connection for Dupuytren's 
nodules should be considered on a secondary basis.  This 
issue is inextricably intertwined with the diabetes issue.

An April 2002 primary care note from the Tucson VAMC reported 
that contracture in the veteran's right hand, going on a few 
years, was interfering with his ability to do computer work.  
The examiner assessed the problem as Dupuytren's contractures 
of the right 5th finger, severe.  

At the September 2002 VA examination, the veteran reported 
that the symptom onset of the feet problem was about 1994, 
before the hands.  He stated it hurt to walk.  

An RO request for another examination asked whether the 
current disability of the right hand represented a 
progression of a symptomatic old injury to the right thumb 
joint at MCP noted in service.  In September 2003, the 
examiner could not assess the veteran's right hand and 
forearm because it was dressed due to a surgery.  Both feet 
had nodules on the right and left, with slight tenderness, of 
the medial plantar foot.  

Because the veteran's service medical records refer to a foot 
problem, and the VA examiner could not assess the veteran's 
right hand in relation to the in-service x-ray of the right 
thumb as a possible precursor to the current disability, the 
veteran should undergo another VA examination regarding 
nodules due to Dupuytren's contractures.  Additionally, the 
RO should obtain the private medical records relating to the 
surgery of the right hand and forearm.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should develop and 
adjudicate the issue of service 
connection for diabetes mellitus.  

2.  The RO should attempt to obtain the 
private medical records regarding the 
veteran's surgery to the right hand and 
forearm as referenced in the September 
2003 VA examination. 

3.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  

a.  After assessing the service 
medical records, the examiner 
should provide an opinion as to 
whether it is at least as likely 
as not that any current nodules on 
the feet and hands and ensuing 
disability are related to service 
(or, if service connection is 
granted for diabetes, whether the 
disability was caused or worsened 
by his diabetes).  All opinions 
and conclusions expressed must be 
supported by a complete rationale 
in a report.  

b.  The examiner should assess the 
current severity of the veteran's 
spine disability, including 
chronic orthopedic and neurologic 
manifestations, and ranges of 
motion.  The examiner should 
determine the extent of any 
incapacitating episodes (defined 
as a period of acute signs and 
symptoms due to intervertebral 
disc syndrome that requires bed 
rest prescribed by a physician and 
treatment).

4.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for a spine disability, and service 
connection claims for Dupuytren's 
nodules of the hands and feet.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



